       Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 1 of 9 PageID #:175



                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


    DeAndre Crawford,
                                                                      Case Number 1:18-cv-4882

                   Plaintiff,                                         Judge Edmond E. Chang

           v.

    Charles Best, et al.,

                   Defendants.


                     PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS

          Defendants Randy Pfister, Marc Anastacio, Brian Givens, Ralph Burkybile, and Brett

Carnahan (the “IDOC Defendants”)1 have moved to dismiss plaintiff DeAndre Crawford’s claims

against them on the ground that they are untimely. The IDOC Defendants’ arguments are

fundamentally flawed in multiple respects. With respect to each of the three categories of claims

at issue, the IDOC Defendants’ arguments misconstrue or ignore Crawford’s basic allegations,

rely on groundless and unreasonable assumptions that the Court cannot credit at the motion to

dismiss stage, and depend on untenable interpretations of the law governing the accrual of Section

1983 claims. Their motion to dismiss should be denied in its entirety.

I.        BACKGROUND

          The IDOC Defendants’ motion challenges three categories of claims set forth in

Crawford’s complaint (the “Complaint”). ECF No. 1. The first of these categories is premised on


1
 The instant motion to dismiss relates to just five of the IDOC defendants that remain in the litigation. Four remaining
IDOC defendants (Whitfield, Hart, Heplin, and Danalwich) have yet to be served, although last known addresses have
been requested pursuant to the Court’s March 20, 2019 order. See ECF No. 49. Another four defendants (Bennett,
Caroll, Doly, and Ragusa) have executed waivers of service, but have yet to answer or otherwise respond to the
complaint, nor has an attorney entered an appearance on their behalf.
    Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 2 of 9 PageID #:176



Crawford’s allegations that defendants Anastacio and Carnahan repeatedly ignored Crawford’s

requests that they fix certain plumbing issues in Crawford’s cell (the “plumbing claim”).

Specifically, Crawford alleges that beginning on February 17, 2016, the water in his cell began to

run constantly and the hot water stopped working entirely. ECF No. 1, Compl. ¶ 24. On February

25, 2016, Crawford notified Carnahan of the plumbing issue and requested that he submit a work

order, but Carnahan failed to take any action. Id. ¶¶ 29-30. After Carnahan failed to help,

Crawford raised the plumbing issues with Anastacio, who similarly refused to submit a work order

or otherwise attempt to address the problem. Id. ¶¶ 35-36. As a result of Anastacio’s and

Carnahan’s deliberate indifference, Crawford’s water continued to run for days and prevented him

from sleeping. Id. ¶ 40. This loss of sleep exacerbated certain pre-existing medical conditions

(Bipolar Disorder and Borderline Personality Disorder) and Crawford became “unstable mentally

and emotionally.” Id. ¶ 41. Crawford’s condition deteriorated so significantly that he had to see

a “crisis team” and was placed in Stateville’s psychiatric ward. Id. ¶¶ 42-43. The complaint does

not allege when Crawford’s condition first began to deteriorate or when he connected his mental

and emotional instability to his lack of sleep.

       With respect to the second category of claims at issue, Crawford asserts that Anastacio,

Carnahan, and a third officer, Ragusa, violated his First Amendment rights by issuing him a

disciplinary ticket in retaliation for Crawford filing a grievance against them (the “retaliation

claim”). More specifically, after Anastacio and Carnahan refused to address Crawford’s plumbing

issues, Crawford filed an administrative grievance. Id. ¶ 45. Crawford alleges that after Anastacio

and Carnahan learned that Crawford filed a grievance against them, they retaliated by issuing him

a disciplinary ticket for making “trumped up” charges. Id. ¶¶ 45, 49. Crawford challenged the

disciplinary ticket, but after a biased hearing in which Crawford was denied the assistance of a




                                                  2
      Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 3 of 9 PageID #:177



psychiatric worker, the prison’s administrative hearing officer found Crawford guilty. Id. ¶¶ 47-

49. The complaint does not state when Crawford filed his grievance against Anastacio and

Carnahan; not does it state when Crawford was issued the retaliatory disciplinary ticket.

        Crawford’s third category of claims are based on his allegations that the IDOC Defendants

removed his mattress from his cell and forced him to sleep on a steel bed frame for 17 days despite

repeated requests over that 17-day period for a usable replacement mattress (the “bedding claim”).

Crawford alleges that after a July 12, 2016 “Orange Crush” shakedown, he returned to his cell and

found that his mattress had been removed. Id. ¶¶ 63-64. Over the next seventeen days, Crawford

asked for a new mattress at least fourteen different times. Id. ¶¶ 65-101. These requests included

a July 12, 2016 request to Anastacio, id. ¶ 67, three requests on July 13, 2016 to Burkybile,

Anastacio, and Carnahan, id. ¶¶ 67-70, two requests on July 20, 2016 to Burkybile and Anastacio,

id. ¶¶ 81-85, and a July 22, 2016 request to Warden Pfister, id. ¶¶ 92-93. Crawford also filed an

emergency grievance sometime after July 22, 2016, but this grievance was denied out of hand. Id.

¶ 94. Crawford alleges that with respect to each of his requests, as well as his emergency grievance,

the IDOC Defendants were deliberately indifferent to his inhospitable living conditions. It was

not until July 29, 2016 that Crawford finally received a usable mattress and bedding. Id. ¶ 101.

During the entire 17-day period that he was without a mattress Crawford was required to sleep on

a steel bed frame. As a result, he developed pain in his back, hips, and shoulders. Id. ¶¶ 102-03.

The complaint does not allege when this pain developed, nor does it allege when Crawford sought

medical treatment for these injuries.

II.     ARGUMENT

        The IDOC Defendants have moved to dismiss each of the above categories of claims on

the ground that they are untimely. As the Seventh Circuit has noted, “[w]hen a defendant charges




                                                 3
     Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 4 of 9 PageID #:178



noncompliance with the statute of limitations, ‘dismissal under Rule 12(b)(6) is irregular.’”

Chicago Bldg. Design, P.C., 770 F.3d 610, 618 (7th Cir. 2014) (quoting United States v. Northern

Trust Co., 372 F.3d 886, 888 (7th Cir. 2004)). Because plaintiffs “need not anticipate and attempt

to plead around defenses,” the IDOC Defendants’ motion may only be granted if “the allegations

of the complaint itself set forth everything necessary to satisfy the affirmative defense.” Id. at 613-

614. In other words, Crawford must affirmatively plead himself out of court. Here, because the

allegations in the complaint do not by themselves establish that any of the three categories of

claims—much less all of them—are untimely, the IDOC Defendants’ motion must be denied in its

entirety.

        A.     The Plumbing Claim

        Each of the claims at issue, including Crawford’s plumbing claim, is governed by a two-

year statute of limitations. See O’Gorman v. City of Chicago, 777 F.3d 885, 889 (7th Cir. 2015)

(“The limitations period for § 1983 claims is based on state law, and the statute of limitations

period for § 1983 actions in Illinois is two years.”); Hoban v. Anderson, 688 Fed. Appx. 385, 388

(7th Cir. 2017) (applying two-year limitations period to claim alleging deliberate indifference to

conditions of confinement).

        The IDOC Defendants argue that this two-year limitations period bars Crawford’s

plumbing claim because Crawford alleges that Anastacio and Carnahan ignored the plumbing

issues in his cell in February 2016, which was approximately two years and five months before he

filed his lawsuit. ECF No. 45, Mot. Dism. ¶ 5. However, the date Crawford requested that

Anastacio and Carnahan address the plumbing issues is irrelevant for purposes of determining

when this claim accrued for limitations purposes. In the Seventh Circuit, the two-year limitations

period does not begin to run until “the plaintiff knows or has reason to know of the injury that is




                                                  4
    Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 5 of 9 PageID #:179



the basis of his action.” Sellars v. Perry, 80 F.3d 243, 245 (7th Cir. 1996) (citing Hondo, Inc. v.

Sterling, 21 F.3d 775, 778 (7th Cir. 1994). Here, although the complaint states that the plumbing

issues arose in February 2016, it does not state when Crawford suffered the injuries attributable to

those issues. Thus, Crawford’s allegations do not “set forth everything necessary to satisfy the

affirmative defense,” Elward v. Electrolux Home Products, Inc., 264 F. Supp. 3d 877, 887 (N.D.

Ill. 2017) (quoting Chi. Bldg. Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 613 (7th Cir.

2014)), and the IDOC Defendants’ motion to dismiss the plumbing claim must be denied. See

Tolleson v. Kraft Foods Global, Inc., No. 16-cv-2055, 2016 WL 4439951, at *3 (N.D. Ill. Aug.

23, 2016) (“The Court cannot dismiss a complaint based on assumed facts that are offered by the

Defendants and are unsupported by any exhibit. Nor can the Court penalize Plaintiffs for failing

to allege dates that show the complaint was filed within the statute of limitations. To do so would

be contrary to the standard for 12(b)(6) motions to dismiss.”).

       In addition, even if the Court were to assume that Crawford’s claim accrued in February

2016, which it cannot do at this stage of the case, the IDOC Defendants’ motion would still fail

because the Complaint does not allege when Crawford received a final decision on his grievance.

As the Complaint notes, after Anastacio and Carnahan failed to address the plumbing issues,

Crawford filed a grievance against them. Compl. ¶ 45. This grievance tolled the statute of

limitations until the grievance process ran its course. Johnson v. Rivera, 272 F.3d 519, 521 (7th

Cir. 2001) (“[I]n the ordinary case, a federal court relying on the Illinois statute of limitations in a

§ 1983 case must toll the limitations period while a prisoner completes the administrative

grievance process.”). While Crawford does not allege when the grievance was filed, or when it

was ultimately denied, at this stage of the case he is entitled to all reasonable inferences, including

an inference that his claim is timely once the aforementioned tolling period is taken into account.




                                                   5
     Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 6 of 9 PageID #:180



See, e.g., Adedeji v. Cobble, No. 10-C-0892, 2013 WL 449592, at *2 (N.D. Ill. Feb. 5, 2013)

(“Here, the elements of the statute of limitations defense are not conclusively established on the

basis of the information on the face of the complaint. . . . The grievance history is not detailed in

the complaint[.] Defendant must look beyond the complaint to consider the grievance history, a

step that is not allowed on a motion to dismiss.”). Indeed, where a litigant has pleaded a set of

facts that may establish the tolling of the statute of limitations, dismissal for failure to state a claim

is inappropriate. Elward, 264 F. Supp. 3d at 888.

        B.      The Retaliation Claim

        The IDOC Defendants’ motion similarly fails to establish that Crawford’s retaliation claim,

which is governed by the same two-year limitations period applicable to his plumbing claim, Gekas

v. Vasiliades, 814 F.3d 890, 894 (7th Cir. 2016) (discussing limitations period applicable to Section

1983 First Amendment retaliation claims), is untimely. In an effort to establish that the retaliation

claim accrued more than two years before this lawsuit was filed, the IDOC Defendants misconstrue

Crawford’s allegations regarding the underlying events. In particular, contrary to the IDOC

Defendants’ argument, Crawford does not allege that he was issued a disciplinary ticket simply

because he complained about his broken sink in February 2016. See Mot. Dism. ¶ 5 (citing Compl.

¶¶ 41-46). Instead, Crawford alleges that he “was written a disciplinary ticket . . . in retaliation for

filing a grievance against Anastacio and Carnahan” for their failure to assist him with repairing

his sink. Compl. ¶ 45 (emphasis added). This is an important distinction because while the

complaint alleges when the plumbing issues arose, it is silent when it comes to when Crawford

filed the grievance against Anastacio and Carnahan and when they issued him the allegedly

retaliatory disciplinary ticket. Accordingly, the presumption forming the basis for the IDOC

Defendants’ motion to dismiss this claim—i.e. that Crawford received a disciplinary ticket in




                                                    6
     Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 7 of 9 PageID #:181



February or March for complaining about his broken sink in the first place—is unfounded. Since

any and all reasonable presumptions must be drawn in Crawford’s favor at this stage, and the

Complaint is silent with respect to when he filed his grievance and received the disciplinary ticket,

the Court must assume that the retaliatory ticket was not issued until after July 17, 2016. Tolleson,

2016 WL 4439951, at *3 (“The Court cannot dismiss a complaint based on assumed facts that are

offered by the Defendants and are unsupported by any exhibit[.] To do so would be contrary to the

standard for 12(b)(6) motions to dismiss.”); Adedeji, 2013 WL 449592, at *2 (denying motion to

dismiss based on statute of limitations defense when the timing of the plaintiffs’ grievance was not

clear).

          C.    The Bedding Claim

          The IDOC Defendants’ motion to dismiss the bedding claim must also be denied. As an

initial matter, the IDOC Defendants again mischaracterize Crawford’s claim in an effort to

establish that it accrued more than two years before filing suit. Specifically, the IDOC Defendants

contend that Crawford’s bedding claim accrued on July 12, 2016, the date of the Orange Crush

shakedown that resulted in the removal of his mattress. See Mot. Dism. ¶¶ 5-6. However,

Crawford’s claim is not based on the mere fact that his mattress was removed during the July 12

shakedown; it is actually based on the fact that after his mattress was removed, the IDOC

Defendants ignored his repeated requests over the ensuing 17 days that it be replaced. See Compl.

¶ 101. As detailed in the Complaint, Crawford requested a new, usable mattress at least 14 separate

times, and many of these requests were made after July 17, 2016—i.e. within two years of when

Crawford filed suit. See Compl. ¶¶ 65-101. For this type of continuing Eighth Amendment

violation, the statute of limitations starts to run (that is, the cause of action accrues) “from the date

of the last incidence of the violation, not the first.” Turley v. Rednour, 729 F.3d 645, 651 (7th Cir.




                                                   7
    Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 8 of 9 PageID #:182



2013). While Crawford’s bedding claim may have originally accrued as early as July 12, 2016,

each day his various requests went ignored “marked a fresh infliction of punishment that caused

the statute of limitations to start running anew.” Heard v. Sheahan, 253 F.3d 316, 319 (7th Cir.

2001). Thus, Crawford’s bedding claim was timely filed.

       The IDOC Defendants’ motion to dismiss the bedding claim must be denied for the

additional reason that, as discussed above, a deliberate indifference claim accrues as of the date of

the injury, not the date of the alleged wrong. Sellars, 80 F.3d at 245. Accordingly, regardless of

when his mattress was removed, when he asked for a new one, or when he ultimately received a

usable replacement, Crawford’s claim did not accrue until his back and neck problems developed.

Since the complaint does not indicate when these injuries first occurred, there is no basis upon

which to conclude that the bedding claim accrued more than two years before Crawford filed suit.

Accordingly, the IDOC Defendants’ motion to dismiss this claim must be denied.

       III.    CONCLUSION

       For the reasons set forth above, plaintiff DeAndre Crawford requests that the Court deny

the IDOC Defendants’ motion to dismiss.

 April 19, 2019                                      Respectfully submitted,

                                                     /s/ Samuel P. Myler
                                                     Mark McLaughlin
                                                     Marc R. Kadish
                                                     Samuel P. Myler
                                                     MAYER BROWN LLP
                                                     71 South Wacker Drive
                                                     Chicago, IL 60606-4637
                                                     Tel: (312) 782-0600
                                                     Fax: (312) 706-8238




                                                 8
    Case: 1:18-cv-04882 Document #: 53 Filed: 04/19/19 Page 9 of 9 PageID #:183



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 19, 2019, a copy of the foregoing was filed electronically
using the Court’s CM/ECF system. Counsel for all parties will receive notice and a copy of the
foregoing via the Court’s CM/ECF system.

                                                  /s/ Samuel P. Myler
                                                  Attorney for Plaintiff
